Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the response to restriction requirement received 2/16/2021, is a non-final office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-6, 29, 30 and 33-40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Blanz (US 6,907,270).
	Regarding claim 1, Blanz discloses a wireless communication method, implementable by a wireless communication apparatus (Figure 5. Column 3, lines 65-67: Figure 5 illustrates a flow diagram of a method of reduced rank channel estimation for a wireless communication system according to one embodiment.), comprising: 
performing channel training at a receiving wireless device based on reception of orthogonal pilots from multiple transmitting device antennas (Figure 1: multiple transmitting device antennas) over a wireless channel (Figure 5: steps 42, 44 and 46. Column 8, line 57 to column 9, line 40: Processing elements use known transmitted signals such as pilot signals specific to the transmitter antennas or predetermined training sequences. Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.); 
wherein the channel training includes determining second order statistics of time variations in the wireless channel (Figure 5: steps 44 and 46. Determine covariance matrix of channels.).  
Regarding claim 2, Blanz discloses wherein the determining second order statistics includes, for each received subframe with orthogonal pilot (Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.), and for each of a plurality of receive antennas, determining an estimate of the wireless channel and computing a covariance matrix of the estimate as a function of time (Figure 5: steps 42, 44 and 46. Produce full dimension channel estimates and determine covariance matrix of channels.).  
Regarding claim 3, Blanz discloses wherein the estimate of the wireless channel is performed over an entire frequency band (Figure 5: produce full dimension channel estimates. The channels estimates will be measured over some unspecified frequency band (an entire frequency band).).  
Regarding claim 4, Blanz discloses including implementing the method for each antenna of the multiple transmitting devices (Figure 5: the process is conducted for all received signals.).  
Regarding claim 5, Blanz discloses wherein periodicity of occurrence of the orthogonal pilots is greater than an estimated time period over which the estimate of the wireless channel is constant (Figure 5: steps 42, 44 and 46. Column 8, line 57 to column 9, line 40: Processing elements use known transmitted signals such as pilot signals specific to the transmitter antennas or predetermined training sequences. Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal. The pilot signals are sent to estimate the channels and will be sent to ensure the channels are estimated to detect changes in the estimates.).  
Regarding claim 6, Blanz discloses wherein the determining the second order statistics includes performing principal component analysis in which a number of most dominant eigenvalues of the covariance matrix are used (Column 3, lines 32-48: eigenvalue computation means operative to determine eigenvalues of the set of estimates of the full dimension channel parameters and find any dominant eigenvalues; and channel parameter estimates in response to the dominant eigenvalues.); and using an approximation of the covariance matrix based on the principal component analysis for determining the second order statistics (Column 6, lines 1-14: the process involves first estimating a channel covariance and finding the dominant eigenvalues. By determining the associated eigenvectors which span the channel subspace, the process projects the conventional channel estimate into the channel subspace yielding a reduced rank channel model with reduced estimation errors.).  
Regarding claim 29, Blanz discloses wherein the number of most dominant eigenvalues is equal to a number of reflectors in the wireless channel (column 10, lines 43-53: the estimated covariance matrix is then ranked at step 26, meaning that the number of dominant eigenvalues is estimated. This determines the number of paths or streams in the channel.).  
Regarding claim 30, Blanz discloses including computing a mean of the covariance matrix as a function of time (Column 17, lines 44-61: the processor stores the channel parameter estimates in memory 114 so that the estimates may be used to derive the channel covariance matrix averaged over time.).  
Regarding claim 33, Blanz discloses a receiving wireless device, comprising a processor configured to implement a method (Figure 5. Column 3, lines 65-67: Figure 5 illustrates a flow diagram of a method of reduced rank channel estimation for a wireless communication system according to one embodiment.), comprising: 
performing channel training at the receiving wireless device based on reception of orthogonal pilots from multiple transmitting device antennas (Figure 1: multiple transmitting device antennas) over a wireless channel (Figure 5: steps 42, 44 and 46. Column 8, line 57 to column 9, line 40: Processing elements use known transmitted signals such as pilot signals specific to the transmitter antennas or predetermined training sequences. Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.);; 
wherein the channel training includes determining second order statistics of time variations in the wireless channel (Figure 5: steps 44 and 46. Determine covariance matrix of channels.).  
Regarding claim 34, Blanz discloses wherein the determining second order statistics includes, for each received subframe with orthogonal pilot (Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.), and for each of a plurality of receive antennas, determining an estimate of the wireless channel and computing a covariance matrix of the estimate as a function of time (Figure 5: steps 42, 44 and 46. Produce full dimension channel estimates and determine covariance matrix of channels.).  
Regarding claim 35, Blanz discloses wherein the estimate of the wireless channel is performed over an entire frequency band (Figure 5: produce full dimension channel estimates. The channels estimates will be measured over some unspecified frequency band (an entire frequency band).).  
Regarding claim 36, Blanz discloses wherein the processor is further configured to implement the method for each antenna of the multiple transmitting devices (Figure 5: the process is conducted for all received signals.).  
Regarding claim 37, Blanz discloses wherein periodicity of occurrence of the orthogonal pilots is greater than an estimated time period over which the estimate of the (Figure 5: steps 42, 44 and 46. Column 8, line 57 to column 9, line 40: Processing elements use known transmitted signals such as pilot signals specific to the transmitter antennas or predetermined training sequences. Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal. The pilot signals are sent to estimate the channels and will be sent to ensure the channels are estimated to detect changes in the estimates.).  .  
Regarding claim 38, Blanz discloses wherein the determining the second order statistics includes performing principal component analysis in which a number of most dominant eigenvalues of the covariance matrix are used (Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.); and using an approximation of the covariance matrix based on the principal component analysis for determining the second order statistics (Column 6, lines 1-14: the process involves first estimating a channel covariance and finding the dominant eigenvalues. By determining the associated eigenvectors which span the channel subspace, the process projects the conventional channel estimate into the channel subspace yielding a reduced rank channel model with reduced estimation errors.).  
Regarding claim 39, Blanz discloses wherein the number of most dominant eigenvalues is equal to a number of reflectors in the wireless channel (column 10, lines 43-53: the estimated covariance matrix is then ranked at step 26, meaning that the number of dominant eigenvalues is estimated. This determines the number of paths or streams in the channel.).  
Regarding claim 40, Blanz discloses wherein the processor is further configured for computing a mean of the covariance matrix as a function of time (Column 17, lines 44-61: the processor stores the channel parameter estimates in memory 114 so that the estimates may be used to derive the channel covariance matrix averaged over time.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Blanz (US 6,907,270) in view of Yang et al (US 2009/0164405).
	Regarding claims 31 and 41, Blanz discloses the method and device stated above. Blanz does not disclose wherein the covariance matrix is gradually updated over time by removing a first column of a matrix representing the received orthogonal pilots and adding a new column to the matrix and re-computing the covariance matrix after adding the new column. Yang discloses a method of updating a covariance matrix. Paragraph 0051 discloses when a new input sample is received, a new row and column .

4.	Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Blanz (US 6,907,270) in view of Wang et al (US 2018/0351708).
	Regarding claims 32 and 42, Blanz discloses the method and device stated above. Blanz does not disclose wherein at least a portion of the wireless channel is dedicated to transmission of non-orthogonal pilots for reception by the receiving wireless device.
	Wang discloses the communication system shown in figures 2 and 6. Wang discloses at least a portion of the wireless channel is dedicated to transmission of non-orthogonal pilots as shown in figures 1A-1C. Paragraph 0058 also discloses figures 1A-1C show one of such example of orthogonal pilot dimension assignment and non-orthogonal pilot assignment. Further, it is known that pilot signals which are used to estimate channels can be contaminated as a result of re-use of non-orthogonal pilot signals in a multi-cell system. This phenomenon causes inter-cell interference. Therefore, Wang discloses the use of non-orthogonal pilots and other non-orthogonal pilots can also be present in multi-cell systems. It would have been obvious for one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/26/2021